                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

HEATHER M. HANEY, as Personal                      CV-19-40-GF-BMM
Representative of the Estate of DEAN
HASLER, Deceased,
                                                 ORDER
Plaintiff,

vs.

BRENTAGE NORTH AMERICA,
INC., et al.,

Defendants.


       Upon Notice of Withdrawal of Motion to Dismiss, (Doc. 54), IT IS

HEREBY ORDERED that Defendant, Whittaker, Clark & Daniels, Inc.’s Motion

to Dismiss, Doc. 22 is hereby WITHDRAWN. IT IS ALSO ORDERED that

Defendant, Whittaker, Clark & Daniels, Inc. will file a Motion of Objection to

Plaintiff’s Notice of Voluntary Dismissal, (Doc. 43), pursuant to Local Rule 7.1(c),

on or before July 12, 2019.

       DATED this 9th day of July, 2019.
